Case 2:20-cv-01370-DRH-ARL Document 7 Filed 12/25/20 Page 1 of 1 PagelD #: 107

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:20-cv-01370-DRH-ARL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) USIC Locating Services, LLC was received by me on (date)
Mar 18, 2020, 11:11 am.

[__] I personally served the summons on the individual at (place) on (date)
; Or

[| I left the summons at the individual’s residence or usual place of abode with (name) a

person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

[xX] I served the summons on (name of individual) Amy McLaren, Managing Agent Authorized to Accept , who is
designated by law to accept service of process on behalf of (name of organization) USIC Locating Services,
LLC on (date) Wed, Mar 18 2020 ; or

[| I returned the summons unexecuted because: - or
[| Other: > or
My fees are $ for travel and $ for services, for a total of $36.10

I declare under penalty of perjury that this information is true.

Date: 3/20/2020 « /
Db.

Server's signature

Danielle Stevens, Process Server

 

Printed name and title
Delaware Attorney Services
3516 Silverside Road, Unit 16, Wilmington, DE 19810

 

Server's address

Additional information regarding attempted service, etc.:
Documents Served: Summons in a Civil Action; Complaint with Exhibits A, B and C; and Civil Cover Sheet
1) Successful Attempt: Mar 18, 2020, 1:52 pm EDT at Corporation Trust Company, Registered Agent 1209 Orange St. ,

Wilmington, DE 19801 received by Amy McLaren, Managing Agent Authorized to Accept. Age: 35; Ethnicity: Caucasian;
Gender: Female; Weight: 135; Height: 5'6"; Hair: Brown;
